Title: To George Washington from Henry Knox, 14 July 1792
From: Knox, Henry
To: Washington, George



Sir
War Department, July 14th 1792.

The last post which left Pittsburgh on the 6th instant, brings information of entire tranquility on the frontiers.
General Wayne has desired to know what conduct he is to pursue relative to the Small pox—that disorder being at Pittsburgh.

I have informed him that it would be improper to innoculate at this time as well on account of the warm season of the year, as the crisis of affairs.
The Returns of additional Recruits are enclosed. I have the honor to be with the most perfect Respect Your hume servant

H. Knox

